El Juez Asociado Señou Hutchisou
emitió la opinión del tribunal.
Leocadio, Alejandrina y Maximiliano de los Santos, de-mandantes en una acción reivindicatoria, apelan de una sentencia adversa. Sostienen que la corte de distrito erró:
Al concluir que Lucía de los Santos no había estado en posesión de la totalidad de la finca reclamada.
Al decidir que los demandados habían pagado al Municipio de Río Grande contribuciones sobre una finca agrícola en el barrio Zarzal y habían continuado pagando sobre un predio de 12)4 cuerdas en el mismo barrio durante los años 1912-1925.
Al resolver que había un conflicto de prueba, en lo que a los demandantes se refería.
Al establecer la conclusión de que los demandados habían estado en la posesión material de 12)4 cuerdas desde hacía más de 30 años con anterioridad a la demanda.
Al sostener que Lucía de los Santos había estado en posesión de 614 cuerdas en el barrio de Zarzal, donde vivía ella con sus hijos, los demandantes apelantes.
Al resolver que, “con o sin buena fe y justo título,” la acción reivindicatoria era improcedente.
La prueba de los demandantes sobre un punto fundamental, era como sigue:
Unos cincuenta o sesenta años con anterioridad a la fecha del juicio, Lucía de los Santos, madre de los demandantes, había adqui-rido las I8I/2 cuerdas de terreno de Francisco Parrilla. Lucía de los Santos, en unión a los demandantes y su padre Basilio Land, vivían en la finca. Lucía de los Santos trajo -a su hermano Gonzalo de los Santos a vivir en la finca como agregado con Rosa Rosado de los Santos. A principios Gonzalo cultivaba las 18y2 cuerdas y más tarde, toda vez que los dos hijos de Lucía ya oran mayores, la *262siembra y cultivo irrestringidos por parte de éstos de distintas por-ciones de terreno intervenían con el trabajo de Gonzalo y a indica-ción de éste les fueron asignadas a ellos 6% cuerdas y él continuó cultivando las doce restantes. Lucía vivía en una de las dos casas que estaban enclavadas en la finca y Gonzalo en la otra. Rosa Rosado sólo permaneció en la finca cinco años. Después que ella se fué, Gonzalo trajo entonces a Bartolo Rodríguez para que trabajara en dicbo lugar y después de la muerte de Gonzalo, Rodríguez trajo a Gregorio y a Gerardo Gómez. Gonzalo pagaba las contribuciones de las doce cuerdas porque él tenía el uso de esa parte de la finca. Después que Lucía tramitó un expediente de dominio ella pagaba las contribuciones de toda la finca.
La prueba de los demandados fué la siguiente:
María Agustina de los Santos, madre de Lucía, de Gila y de Gonzalo de los Santos, había comprado las 18% cuerdas a Francisco Parrilla. Vivió con su hijo Gonzalo en las doce y media cuerdas hasta el momento de la muerte de ella. Las 18% cuerdas pasaron por herencia a Lucía, Gila y Gonzalo, quienes se dividieron la pro-piedad y Gila más tarde vendió su participación a Gonzalo. Gonzalo perdió la vista unos ocho o diez años antes de su muerte, se enfermó y le ofreció en venta a Gila las 12% cuerdas. A indicación de Gila, Rosa Rosado adquirió la finca, pero Gonzalo continuó viviendo en la casa con su hija y yerno, Bartolo Rodríguez, quien le cuidó Fasta el momento de su muerte. Rodríguez más tarde adquirió las 12% cuerdas de Rosa Rosado.
Lucía, Gila y Gonzalo murieron antes de la fecha del juicio. El hecho de que Gila vendiera la tercera parte de la finca a Gonzalo y el hecho adicional de que Gonzalo ven-diera las 12% cuerdas a Rosa Rosado, parecen haber que-dado bien establecidos por la declaración de por lo menos un testigo inteligente y aparentemente desinteresado. Pis-tos dos hechos prácticamente incontrovertidos tienden a fortalecer el testimonio de testigos interesados que decla-raron que Lucía había adquirido por herencia un condominio indiviso de las 18% cuerdas y a desacreditar las declaracio-nes de otros testigos interesados que manifestaron que Lucía había comprado toda la finca directamente a Francisco Parrilla. Si Lucía no compró toda la finca ni parte *263alguna de la misma, sino que tan sólo adquirió la tercera parte indivisa de la misma por herencia — y este criterio está sostenido, a nuestro juicio, por la preponderancia de la prueba — no hay base satisfactoria para llegar a la conclu-sión de que ella jamás tuviera la posesión material de toda la finca.
Es cierto, desde luego, que aun de acuerdo con la prueba de los demandados, Lucía, a partir del día en que murió su madre hasta la fecha en que se dividieron las 18% cuerdas, tenía la posesión tácita de una tercera parte indivisa de toda la finca. Empero, ésa no es la teoría de la primera contención de los apelantes. El argumento en apoyo de esa contención asume que los testigos de los demandantes dije-ron la verdad y que los de los demandados faltaron a ella. Si el testimonio de los testigos de los demandados sobre una venta hecha por Gila a Gonzalo y respecto a una venta hecha por Gonzalo a Rosa Rosado era cierto — y a nuestro juicio lo era — es una inferencia lógica que su testimonio sobre la adquisición por herencia, la división entre los tres herederos y la posesión material por parte de Lucía de sólo seis cuer-das también era cierto. Si esas declaraciones eran ciertas, el testimonio de los demandantes al efecto de que Lucía adquirió la finca directamente de Parrilla, sobre su posesión material de toda la finca, la invitación hecha por ella a su hermano Gonzalo para que viniera a vivir en la finca como agregado y la aceptación por parte de éste de tal invitación era falso. De ello se desprende que el juez de distrito no cometió error al resolver que Lucía no había estado en po-sesión de toda la finca en controversia.
Puesto que lo ya dicho prácticamente resuelve el caso, no es necesario que discutamos las otras contenciones, supra, tal cual las mismas han sido desarrolladas en el alegato de los apelantes.
Es muy concebible, desde luego, que los demandantes hubieran tenido un caso más fuerte si Lucía de los Santos *264no hubiera muerto antes del día del juicio. Debido a esta posibilidad hemos examinado la prueba con sumo cuidado y no hemos hallado ningún error manifiesto en la apreciación de la misma.
De tener éxito los demandantes en una acción reivindi-catoría, ello debe ser, desde luego, a base de la validez de su propio título. Ellos no pueden descansar en la debilidad del título aducido por los demandados.

La sentencia apelada debe ser confirmada.